18. Common system of VAT as regards tax evasion linked to import and other cross-border transactions (
- Before the vote:
(NL) I should like to revisit the vote on my report, which was at second reading. All the groups in Parliament had a political agreement with the Council to adopt a number of amendments so that this regulation could become a proper regulation.
Due to the absence of many MEPs - more than 400 are absent - we have been unable to adopt the package of amendments, which requires a qualified majority of 393 votes at second reading. We only managed 387 of the 395 votes cast. Due to the absence of many fellow MEPs, we have had to break our agreement with the Council.
I should therefore like to ask the Bureau and Parliament's administration to look into how we can salvage the situation at this point before Parliament goes into recess after 7 May, so that we can discuss and restore this situation during the next part-session.
I must say, Mr Staes, that we had already considered this issue, and that we are indeed going to look at this because it is a real issue and a real problem.